DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sections” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 16 recites a “recording medium storing a program”, however, the applicant’s specification does not explicitly define the claimed medium as only encompassing statutory media, therefore, the claim as a whole is non-statutory. The examiner suggests amending the claim to include “non-transitory computer-readable medium” or equivalent embodying the program. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 includes the limitation “estimates… on a basis of a specification by the virtual object displayed”, which is inconsistent with the limitation “estimates… on a basis of a first image and a second image” of claim 1.
Claim 5 includes the limitation “estimates… on a basis of a specification corresponding to a detection result of touch or approach with respect to a real object in a real space”, which is inconsistent with the limitation “estimates… on a basis of a first image and a second image” of claim 1.
Claim 6 includes the limitation “estimates… on a basis of a specification by the virtual object”, which is inconsistent with the limitation “estimates… on a basis of a first image and a second image” of claim 1.
Claim 7 includes the limitation “estimates… on a basis of a specification corresponding to a recognition result of a body in the real space”, which is inconsistent with the limitation “estimates… on a basis of a first image and a second image” of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bevis et al. (USPAPN 2016/0147408) in view of Lewis et al. (USPAPN 2013/0050070).
Regarding claim 1, Bevis discloses:
an acquisition section that acquires an image captured by a predetermined imaging section, and position information based on at least any of a position and a direction of the imaging section (see para [21], [26], and [29], cameras capturing images to determine a position and orientation of a user wearing the cameras);
an estimation section that estimates a first position and a second position in a real space (see para [23] and [31], a processor estimating first and second end points in a real environment of the user based on user inputs); and
a measurement section that measures a distance between the first position and the second position on a basis of the estimation result (see para [23], [31], and [35], the processor computing a distance between the first and second end points).
However, Bevis does not disclose on a basis of a first image and a second image which are the image captured at each of a first viewpoint and a second viewpoint, and first position information and second position information which are the position information about each of the first viewpoint and the second viewpoint (i.e., Brevis discloses, in para [31], that the user inputs for estimating the first and second end points are via gaze-based actions, however, does not specify that such gaze is determined based on two images each captured at two viewpoints).
In a similar field of endeavor of receiving user inputs of locations in a real environment of the user via gazing, Lewis discloses on a basis of a first image and a second image which are the image captured at each of a first viewpoint and a second viewpoint, and first position information and second position information which are the position information about each of the first viewpoint and the second viewpoint (see para [94], [106]-[108], and fig 5, left and right images, corresponding to left and right viewpoints of a user captured by left and right front facing cameras, and their corresponding positions are used to determine which locations in an environment the user is gazing at).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bevis with Lewis, and determine locations in an environment a user is gazing at, as disclosed by Lewis, and provide a virtual ruler for those locations, as disclosed by Bevis, for the purpose of achieving accurate gaze determination in a convenient user interface (see Lewis para [43] and [47]).

	Regarding claim 2, Lewis further discloses:
a detection section (see para [3], a processor) that detects a line of sight of a user (see para [105]-[108], detecting a gaze vector of a user),
wherein the estimation section (see para [3], a processor)
estimates the first position on a basis of the detection result of the line-of-sight at the first viewpoint, the first image, and the first position information (see rejection of claim 1 and Lewis fig 5, estimating the first end point based on a gaze vector calculated at a left viewpoint, the left image, and the position of the left viewpoint), and
estimates the second position on a basis of the detection result of the line-of-sight at the second viewpoint, the second image, and the second position information (see rejection of claim 1 and Lewis fig 5, estimating the second end point based on a gaze vector calculated at a right viewpoint, the right image, and the position of the right viewpoint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further estimate the first and second end points based on gaze vectors calculated at left and right viewpoints, left and right images, and the positions of the left and right viewpoints, as disclosed by Lewis for the purpose of achieving accurate gaze determination in a convenient user interface (see Lewis para [43] and [47]).

Regarding claim 3, Brevis and Lewis further disclose wherein the estimation section estimates the first position on a basis of a specification by the line of sight from the first viewpoint, and estimates the second position on a basis of a specification by the line of sight from the second viewpoint (see rejection of claim 2, estimating the first end point based on the gaze vector from the left viewpoint and estimating the second end point based the gaze vector from the right viewpoint).

Regarding claim 4, Brevis further discloses:
a display control section that causes a predetermined display section to display a virtual object in accordance with the detection result of the line of sight (see para [30]-[32] and fig 3B, displaying a virtual ruler in accordance with the gaze-based actions of the user),
wherein the estimation section estimates the first position on a basis of a specification by the virtual object displayed in accordance with the line of sight from the first viewpoint, and estimates the second position on a basis of a specification by the virtual object displayed in accordance with the line of sight from the second viewpoint (see para [32] and [33], the processor estimating the first and second end points based on a placement of the virtual ruler).

Regarding claim 5, Brevis further discloses wherein the estimation section estimates at least any of the first position and the second position on a basis of a specification corresponding to a detection result of touch or approach with respect to a real object in a real space by a predetermined detection section (see para [31], the processor estimating the first and second end points based on detecting a finger of the user approaching the first and second end points via a “tap” gesture).

	Regarding claim 6, Brevis further discloses:
a display control section that causes a predetermined display section to display a virtual object in accordance with a recognition result of a real object in the real space (see para [30]-[32], displaying a virtual ruler in accordance with a recognized hand gesture of the user, which inherently discloses a recognized hand of the user),
wherein the estimation section estimates at least any of the first position and the second position on a basis of a specification by the virtual object (see para [32] and [33], the processor estimating the first and second end points based on a placement of the virtual ruler).

Regarding claim 7, Brevis further discloses wherein the estimation section estimates at least any of the first position and the second position on a basis of a specification corresponding to a recognition result of a body in the real space (see para [30]-[33], the processor estimating the first and second end points based on a recognized hand gesture of the user, which inherently discloses a recognized hand of the user).

Regarding claim 8, Brevis further discloses a display control section that causes a predetermined display section to display display information on a basis of the measurement result of the distance (see fig 3B and 3J, displaying computation results along a virtual ruler).

Regarding claim 9, Brevis further discloses wherein the display control section causes the display information indicating the measurement result of the distance to be displayed (see fig 3B and 3J, displaying computation results).

Regarding claim 10, Brevis further discloses wherein the display control section causes the display information indicating a scale in the real space to be displayed, on a basis of the measurement result of the distance (see fig 3B and 3J, displaying a scale for footage based on the computation).

	Regarding claim 11, Brevis further discloses wherein the display control section causes the display information to be displayed at a size corresponding to the measurement result of the distance (see fig 3J, displaying computation results in an appropriate font size).

Regarding claim 12, Brevis further discloses wherein the measurement section measures a distance of a path between the first position and the section position, the path going through a third position specified between the first position and the second position (see para [38], when a third end point is specified between the first and second end points, computing a summed distance of a path going through the third end point).

Regarding claim 13, Brevis and Lewis further disclose wherein the measurement section measures a length of a trail specified between the first position and the second position as the distance (see rejection of claim 1 and Brevis fig 3B, the distance is the length between the first and second end points).

Regarding claim 14, Brevis and Lewis further disclose wherein the acquisition section acquires a set of the first image and the first position information and a set of the second image and the second position information from different external apparatus (see rejection of claim 1, the two images are taken by two different front facing cameras each positioned at the left and right viewpoints of the user).

Regarding claims 15 and 16, Brevis and Lewis disclose everything claimed as applied above (see rejection of claim 1).

















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, and 15 of Tsurumi (USPN 10,942,024). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Tsurumi discloses:
an acquisition section that acquires an image captured by a predetermined imaging section, and position information based on at least any of a position and a direction of the imaging section (see Tsurumi claim 1, “an acquisition section that acquires an image captured by a predetermined imaging section, and position information based on at least any of a position and a direction of the imaging section”);
an estimation section that estimates a first position and a second position in a real space, on a basis of a first image and a second image which are the image captured at each of a first viewpoint and a second viewpoint, and first position information and second position information which are the position information about each of the first viewpoint and the second viewpoint (see Tsurumi claim 1, “an estimation section that estimates a first position and a second position in a real space, on a basis of a first image and a second image which are the image captured at each of a first viewpoint and a second viewpoint, and first position information and second position information which are the position information about each of the first viewpoint and the second viewpoint”); and
a measurement section that measures a distance between the first position and the second position on a basis of the estimation result (see Tsurumi claim 1, “a measurement section that measures a distance between the first position and the second position on a basis of the estimation result”).
	Subject matter recited in claims 2-16 can also be found in Tsurumi claims 2-12, 14, and 15.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668